FILED
                              NOT FOR PUBLICATION                           JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JINWOO JUN; et al.,                              No. 11-73500

               Petitioners,                      Agency Nos.         A094-965-859
                                                                     A094-965-858
  v.                                                                 A094-965-857
                                                                     A094-865-856
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM*


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Jinwoo Jun and his family, natives and citizens of South Korea, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss

the petition for review.

      The IJ denied petitioners’ claims based on an adverse credibility finding,

and, alternatively, denied the adult petitioners’ asylum claims as time-barred and

denied the remaining claims on the merits. The BIA found that petitioners did not

raise any relevant challenges to the IJ’s denial of asylum, withholding of removal,

and CAT. Thus, we lack jurisdiction to consider the arguments petitioners make in

their opening brief. See Tall v. Mukasey, 517 F.3d 1115, 1120 (9th Cir. 2008).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   11-73500